Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 08/20/2018 is a 371 of PCT/GB2017/050458 02/22/2017.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January  17, 2022 has been entered.  
Claims 66-71, and 73-78 are pending in the instant application. Claims 66-71 and 79-86 are being examined herewith.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 66-71, 79-84 and 86 over Paddon-Jones et al. (Differential stimulation of muscle protein synthesis in elderly humans following isocaloric ingestion of amino acids or whey protein. Experimental gerontology. 2006 Feb 1;41(2):215-9), in view of McCormack et al. ("Oral nutritional supplement fortified with beta-alanine improves physical working capacity in older adults: a randomized, placebo-controlled study." Experimental gerontology 48.9 (2013): 933-939), Wernerman (J. Clinical use of glutamine supplementation. J Nutr. 2008 Oct;138(10):2040S-2044S. doi: 10.1093/jn/138.10.2040S. PMID: 18806121) and Lancha et al. (Effect of aspartate, asparagine, and carnitine supplementation in the diet on metabolism of skeletal muscle during a moderate exercise. Physiol Behav. 1995 Feb;57(2):367-71. doi: 10.1016/0031-9384(94)00243-x. PMID: 7716217) is not persuasive. Therefore, the rejection is herewith maintained. Applicants main argument is that Paddon-Jones I, Paddon-Jones II], McCormack, Wernerman, Lancha, and Institute, alone or in combination, fail to teach or suggest every element of the pending claims at least because no combination of references suggests a dietary product “wherein the dietary product is substantially the sole source of exogenous amino acids consumed by the subject as part of their diet”. Applicant submits that the pending claims recite a method that limits a subject’s amino acid intake, not a method that supplements a subject’s amino acid intake. 
The Examiner respectfully states that the claims under rejection are not drawn to method of treatment but only to the composition.  Therefore, the composition comprising the elements claimed is under examination. The argument with respect to the method that limits a subject’s a.a. intake is not relevant to the pending rejected claims.
Applicant further argues and presents in Table 1 that Paddon-Jones I teaches an essential amino acid (EAA) supplement that comprises only the nine essential amino acids, as shown in Table 2 of Paddon-Jones I. Similarly, Paddon-Jones II teaches an EAA supplement that comprises only eight essential amino acids, as shown in Table 2 of Paddon-Jones II. McCormack teaches supplementation of a normal diet with “Ensure High Protein, Abbott Nutrition” and B-alanine. Publicly available data shows that Ensure® High Protein contains milk protein concentrate and soy protein isolate. Thus, McCormack fails to teach any amino acid formulation, let alone a dietary product “comprising at least 12 amino acids”. Lancha teaches that “rats fed a commercial diet received a supplementation of carnitine, asparagine, and aspartate in the drinking water’. Lancha, page 367. Thus, Lancha fails to teach any dietary product that “comprises at least 12 amino acids” and “comprises all the essential amino acids”. Wernerman and Institute fail to teach any amino acid formulation. Thus, applicant submits that Paddon-Jones I, Paddon-Jones II, McCormack, Wernerman, Lancha, and Institute fail to teach any dietary product comprising at least 12 amino acids, let alone a dietary product “comprising a plurality of amino acids, wherein the dietary product comprises all the essential amino acids, .. . wherein the dietary product comprises at least 12 amino acids”, as required by the pending claims (1.e., three non-essential amino acids and all nine essential amino acids).
The Examiner, in response, states the rejection is based on an obviousness type not anticipatory rejection.  Therefore, a combination of the reference renders obvious the “at least 12 a.a.” required by the claims.  Paddon-Jones I and Paddon-Jones II teach an essential amino acid (EAA) supplement that comprises nine essential amino acids and  eight essential amino acids, respectively.  The McCormack, Wernerman, and Lancha et al. references were used for the motivation to incorporate the additional components including macro-, micro-nutrients, and other amino acids. Specifically, the use of glutamine (11) in patients with decreased skeletal muscle use and; asparagine (12), aspartate (13), and carnitine enhanced the capacity of the muscle to utilize FFA and sparing glycogen.
Applicant's arguments over the 35 U.S.C. 103 rejection of claim  85 over Paddon-Jones et al. (Amino acid ingestion improves muscle protein synthesis in the young and elderly. Am J Physiol Endocrinol Metab 286: E321–E328, 2004. First published October 28, 2003; 10.1152/ajpendo.00368.2003) in view of McCormack et al. ("Oral nutritional supplement fortified with beta-alanine improves physical working capacity in older adults: a randomized, placebo-controlled study." Experimental gerontology 48.9 (2013): 933-939), Wernerman (J. Clinical use of glutamine supplementation. J Nutr. 2008 Oct;138(10):2040S-2044S. doi: 10.1093/jn/138.10.2040S. PMID: 18806121) and Lancha et al. (Effect of aspartate, asparagine, and carnitine supplementation in the diet on metabolism of skeletal muscle during a moderate exercise. Physiol Behav. 1995 Feb;57(2):367-71. doi: 10.1016/0031-9384(94)00243-x. PMID: 7716217), as applied to claims 66-71, 79-84 and 86, and further in view of Institute of Medicine, Food and Nutrition Board. (Dietary reference intakes for water, potassium, sodium, chloride, and sulfate. Washington, DC: National Academy Press; 2005) is not persuasive. Therefore, the rejection is herewith maintained. Applicant’s argument over claim 85 rejections depends on the validity of the previous arguments which were not found persuasive.
The arguments are not persuasive and the rejection is made FINAL.
The following rejections are repeated below:

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 66-71, 79-84 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paddon-Jones et al. (Differential stimulation of muscle protein synthesis in elderly humans following isocaloric ingestion of amino acids or whey protein. Experimental gerontology. 2006 Feb 1;41(2):215-9), in view of McCormack et al. ("Oral nutritional supplement fortified with beta-alanine improves physical working capacity in older adults: a randomized, placebo-controlled study." Experimental gerontology 48.9 (2013): 933-939), Wernerman (J. Clinical use of glutamine supplementation. J Nutr. 2008 Oct;138(10):2040S-2044S. doi: 10.1093/jn/138.10.2040S. PMID: 18806121) and Lancha et al. (Effect of aspartate, asparagine, and carnitine supplementation in the diet on metabolism of skeletal muscle during a moderate exercise. Physiol Behav. 1995 Feb;57(2):367-71. doi: 10.1016/0031-9384(94)00243-x. PMID: 7716217).
Paddon-Jones et al. teaches an essential amino acid supplement including Histidine(1),Isoleucine(2),Leucine(3),Lysine(4),Methionine0.46 gm (460 mg; based on avg 60kg person the dosage is less than 25mg/kg/day as required by the claim) (5),Phenylalanine(6),Threonine (7), Tryptophan (8), Valine (9) and is devoid of Glycine, Arginine, Serine, Cystine, and Tyrosine (p 216 Table 2). Of note, the reference teaches “An   important   assumption   of   protein   or   amino   acid supplementation   is   that  the  regular   dietary   intake   of  the individual  is  ‘supplemented’  by  the  additional  protein  load. While  this  assumption  may  appear  to  be  self-evident,  it  has been  shown  that  in  some  instances,  a  dietary  intervention designed  to  supplement  the  protein/caloric  intake  in  elderly individuals  may  actually  function  as  a  meal  replacement. Fiatarone Singh et al. (2000)described this phenomenon in a cohort of non-exercising frail elders receiving a 360 kcal mixed nutrient supplement (17% protein, 60% carbohydrate, 23% fat)once a day for 10 weeks. While adherence to the supplement regimen  was  good,  the  investigators  noted  a  compensatory, energetically  equivalent  reduction  in  ad  libitum  food  consumption with  no improvement in functional  capacity.  Thus, the supplement was in effect a meal replacement. In the present study, 15 g of EAA and WY protein provided an additional 60 kcal, a relatively minor contribution to atypical daily intake. However, supplements are often consumed 2–3 times per day. Further, given that the WY supplement contained approximately half the essential amino acid content of the EAA supplement (Table 2), and the increase in FSR was50% that of the EAA group, it is feasible that a 30 g WY dose may be required to produce an equivalent anabolic effect. In this  instance,  30 g  WY  ingested  3  times  per  day  would represent and additional 360 kcal, or the energetic equivalent of  the  mixed  nutrient  supplement  used  by  Fiatarone  et  al. (reads on claim 69) (Fiatarone et al., 1994) (p.218, left column, para 2-3).” 
Paddon-Jones et al. fails to specify the number of a.a.
McCormack et al. teaches an oral nutritional supplement fortified with two different doses of beta-alanine (10) showing a significant improvement in working capacity in the elderly population. The oral nutritional supplement contained (ONS; n = 20) (8 oz; 230 kcal; 12 g PRO; 31 g CHO; 6 g FAT (macronutrient and fat) (Abstract). The reference teaches some patients supplemented with Magnesium or Calcium (see table 2, p.935).  McCormack et al. teaches the solid formulation of b-alanine (see p934 Experimental Design).
Wernerman teaches, the major part of endogenously produced glutamine comes from skeletal muscle. For patients staying a long time in the intensive care unit (ICU), the muscle mass decreases rapidly, which leaves a tissue of diminishing size to maintain the export of glutamine. The reference describes there is evidence to support the clinical use of glutamine (11) supplementation in critically ill patients, in hematology patients, and in oncology patients. Strong evidence is presently available for i.v. glutamine supplementation to critically ill patients on parenteral nutrition (Abstract).
Lancha et al. teaches diet supplementation of asparagine (12), aspartate (13), and carnitine (micronutrient) enhanced the capacity of the muscle to utilize FFA, sparing glycogen, as indicated by the results of glycemia, plasma FFA, and lactate levels and muscle glycogen content. The supplemented diet group (S) received aspartate (45 mg/kg/day), asparagine (45 mg/kg/ day) and carnitine (90 mg/kg/ day) in the drinking water (abstract, p. 368 Diet Supplementation) The rats were fed a diet consisting of approximately 52% carbohydrate, 21% protein, and 4% fat( p. 368 Animals).
Therefore, it would be obvious to a person of skill in the art at the time of filing to use alanine, glutamine, asparagine, and aspartate in the formulations.  One of skill in the art would be motivated to use alanine, glutamine, asparagine, and  aspartate because beta-alanine (10) shows a significant improvement in working capacity in the elderly population; the use of glutamine (11) in patients with decreased skeletal muscle use and; asparagine (12), aspartate (13), and carnitine enhanced the capacity of the muscle to utilize FFA and sparing glycogen.  Hence, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.


Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paddon-Jones et al. (Amino acid ingestion improves muscle protein synthesis in the young and elderly. Am J Physiol Endocrinol Metab 286: E321–E328, 2004. First published October 28, 2003; 10.1152/ajpendo.00368.2003) in view of McCormack et al. ("Oral nutritional supplement fortified with beta-alanine improves physical working capacity in older adults: a randomized, placebo-controlled study." Experimental gerontology 48.9 (2013): 933-939), Wernerman (J. Clinical use of glutamine supplementation. J Nutr. 2008 Oct;138(10):2040S-2044S. doi: 10.1093/jn/138.10.2040S. PMID: 18806121) and Lancha et al. (Effect of aspartate, asparagine, and carnitine supplementation in the diet on metabolism of skeletal muscle during a moderate exercise. Physiol Behav. 1995 Feb;57(2):367-71. doi: 10.1016/0031-9384(94)00243-x. PMID: 7716217), as applied to claims 66-71, 79-84 and 86, and further in view of Institute of Medicine, Food and Nutrition Board. (Dietary reference intakes for water, potassium, sodium, chloride, and sulfate. Washington, DC: National Academy Press; 2005).
Paddon-Jones et al., McCormack et al., Wernerman, and Lancha et al. are as discussed above.
The reference fails to specify the potassium. 
Institute of Medicine, Food and Nutrition Board teaches supplementation with potassium. Severe potassium deficiency is characterized by hypokalemia—a serum potassium concentration of less than 3.5 mmol/L. The adverse consequences of hypokalemia include cardiac arrhythmias, muscle weakness, and glucose intolerance. Moderate potassium deficiency, which typically occurs without hypokalemia, is characterized by increased blood pressure, increased salt sensitivity,1 an increased risk of kidney stones, and increased bone turnover (as indicated by greater urinary calcium excretion and biochemical evidence of reduced bone formation and increased bone resorption). An inadequate intake of dietary potassium may also increase the risk of cardiovascular disease, particularly stroke (p 186).
Therefore, it would be obvious to a person of skill in the art at the time of filing to use potassium in the formulation.  One of skill in the art would be motivated to use potassium to reduce adverse consequences of hypokalemia include cardiac arrhythmias, muscle weakness, and glucose intolerance.  Hence, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.
Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627